Order, entered July 7, 1965, denying plaintiff's motion for summary judgment, denying so much of defendant’s motion for summary judgment and other relief, including the granting of a joint trial, unanimously modified, on the law, on the facts, and in the exercise of discretion, to the extent of granting a joint trial pursuant to CPLR 602 (subd. [a]) of this action with the action entitled Phillips v. Symons Galleries (Index No. 13070/ 1962, Supreme Court, New York County), and, as so modified, affirmed, with $30 costs and disbursements of the appeal to abide the event. There are common questions of law and fact in the two actions which make it economical to have a joint trial and there is no showing of prejudice to plaintiff in such a procedure. There are distinct issues of fact with respect to the principal issues barring summary judgment on the liability of corporate fiduciaries to account judicially. Concur — Breitel, J. P., Rabin, Yalente, Eager and Steuer, JJ.